t c memo united_states tax_court tate lyle inc and subsidiaries petitioner v commissioner of internal revenue respondent docket nos filed date henry b miller for petitioner darrell c weaver for respondent memorandum opinion panuthos chief special_trial_judge these cases were assigned pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 these cases are before the court on all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure respondent's motion for leave to file amendment to answer filed in each docket background tate lyle inc petitioner is the common parent of a consolidated_group of corporations including a e staley manufacturing co at the time the petitions were filed in these cases petitioner maintained its principal_place_of_business in wilmington delaware docket no on date respondent issued a statutory_notice_of_deficiency to petitioner and its subsidiaries determining a deficiency of dollar_figure in its federal_income_tax for the taxable_year ended date a review of the notice_of_deficiency shows that respondent determined the deficiency after making a number of adjustments to petitioner's items of income and expense and after allowing petitioner certain credits including the general_business_credit provided by sec_38 respondent computed petitioner's general_business_credit on the assumption that petitioner is entitled to a general_business_credit carryover of dollar_figure from its taxable_year ended date petitioner invoked this court's jurisdiction by filing a timely petition for redetermination on date assigned docket no although the petition includes an allegation that respondent erred in computing the amount of petitioner's general_business_credit it is clear from the context that petitioner raised the issue as a purely computational matter respondent filed her answer to the petition on date including therein a general admission that the computation of petitioner's general_business_credit is dependent upon the resolution of the substantive issues in dispute by notice dated date this case was calendared for trial to be held in washington d c on date on date the parties filed a joint motion for continuance stating that one of the central issues in dispute would be resolved consistent with the court's final_decision in docket no 103_tc_656 on appeal 3d cir date and that the parties desired additional time to attempt to settle the remaining issues without a trial the parties' motion was granted on date by notice dated date this case was again calendared for trial to be held in washington d c on date on date the parties filed a joint motion for continuance along with a stipulation of settled issues in their joint motion for continuance the parties reported that although the court had issued its opinion in docket no tate lyle inc v commissioner supra respondent was contemplating filing an appeal in the case and the parties had reached a settlement with respect to all but one of the remaining issues as reflected in their stipulation of settled issues the parties' motion was granted date in late date respondent discovered that she may have erred in allowing petitioner a general_business_credit for the taxable_period ended date counsel for respondent first mentioned the matter of the correct computation of petitioner's general_business_credit to counsel for petitioner in a letter dated date concerning petitioner's taxable_year ended date counsel for petitioner was formally advised of respondent's position regarding the computation of petitioner's general_business_credit in this case by way of a letter dated date in that letter respondent took the position that petitioner is not entitled to a general_business_credit for the taxable_year ended date on the ground that the dollar_figure general_business_credit carryforward that respondent originally used in computing petitioner's credit is subject_to the separate_return limitation the sole unresolved issue is identified as the amount if any of petitioner's foreign_tax_credit for its taxable_year ended date the parties explained that the amount of the credit was dependent upon a then unresolved computation as well as upon the determination of the correct amount of carryforwards and carrybacks from prior and subsequent years-- years at issue in docket no 105_tc_166 and tate lyle inc v commissioner docket no respondent concedes that she was in possession of all the information necessary to compute properly petitioner's general_business_credit at the time that she issued the notice_of_deficiency in this case year srly provisions set forth in sec_1_1502-3 income_tax regs petitioner was also informed of respondent's intention to raise the issue in this case by filing a motion for leave to file amendment to answer with the court counsel for petitioner responded by letter dated date expressing disagreement with respondent's interpretation of the srly provisions by notice dated date this case was again calendared for trial to be held in washington d c on date on date approximately months after the petition was filed in this case respondent filed a motion for leave to file amendment to answer and lodged her amendment to answer with the court in particular respondent alleges that petitioner is not entitled to a general_business_credit for the taxable_year ended date and in turn that the deficiency in this case is increased by dollar_figure on the same date the parties filed a joint motion for continuance again stating that the trial of this case should be continued pending entry of a final_decision in docket no respondent determined that the dollar_figure general_business_credit carryforward that she originally used in computing petitioner's general_business_credit for the taxable_period ended date originated as investment_tax_credit carryovers belonging to a e staley manufacturing co from taxable periods preceding the date that petitioner acquired a e staley manufacturing co in addition the parties' motion states that while petitioner opposes respondent's motion for leave to file amendment to answer the parties nonetheless agree that resolution of the general_business_credit issue will not require a trial for submission of evidence docket no on date respondent issued a statutory_notice_of_deficiency to petitioner and its subsidiaries determining a deficiency of dollar_figure in its federal_income_tax for its taxable_year ended date a review of the notice_of_deficiency shows that respondent determined the deficiency after making a number of adjustments to petitioner's items of income and expense and after allowing petitioner certain credits including the general_business_credit provided by sec_38 respondent computed petitioner's general_business_credit on the assumption that petitioner is entitled to a general_business_credit carryover of dollar_figure from its taxable_year ended date petitioner invoked this court's jurisdiction by filing a timely petition for redetermination on date assigned docket no although the petition includes an allegation that respondent erred in computing the amount of petitioner's general_business_credit for the year in issue it is clear from the context that petitioner raised the issue as a purely computational matter respondent filed her answer to the petition on date including therein a general admission that the computation of petitioner's general_business_credit is dependent upon the resolution of the substantive issues in dispute by notice dated date this case was calendared for trial to be held in washington d c on date in late date respondent discovered that she may have erred in allowing petitioner a general_business_credit for the taxable_period ended date counsel for respondent first mentioned the matter of the possible error in the computation of petitioner's general_business_credit for the taxable_period ended date in a letter to petitioner's counsel dated date on date the parties filed a joint motion for continuance stating that one of the issues in dispute would be resolved consistent with the court's final_decision in docket no 103_tc_656 and that the parties desired additional time to attempt to settle the remaining issues without a trial the joint motion for continuance contains no mention of the general_business_credit issue the parties' motion was granted on date respondent concedes that she was in possession of all the information necessary to properly compute petitioner's general_business_credit at the time that she issued the notice_of_deficiency in this case by notice dated date this case again was calendared for trial to be held in washington d c on date on date approximately year after the petition was filed in this case respondent filed a motion for leave to file amendment to answer and lodged her amendment to answer with the court as is the case in docket no respondent seeks leave to allege that petitioner is not entitled to a general_business_credit for its taxable_year ended date on the ground that the general_business_credit carryforward that respondent originally used in computing petitioner's tax_liability is subject_to the srly provisions set forth in sec_1_1502-3 income_tax regs consistent with these allegations respondent asserts that the deficiency in this case is increased by dollar_figure on date the parties filed a joint motion for continuance again stating that the trial of this case should be continued pending entry of a final_decision in docket no in addition the parties' motion states that while petitioner opposes respondent's motion for leave to file amendment to answer the parties nonetheless agree that resolution of the general_business_credit issue will not require a trial for submission of evidence the parties' motion was granted date petitioner's opposition petitioner filed an opposition to respondent's motion for leave to file amendment to answer in both dockets petitioner opposes respondent's motion in docket no on the ground that respondent should not be permitted to raise a new issue after the parties have entered into a comprehensive settlement of all but one of the disputed issues petitioner contends that-- the prejudice in this situation is clear petitioner would not have conceded the issues in this case in the same way had petitioner known that respondent would be trying to raise a substantial new issue petitioner's opposition to respondent's motion in docket no while less vigorous than petitioner's opposition in the earlier docket is based on the proposition that allowing respondent to raise a new issue at this time will have the effect of subverting ongoing settlement efforts in the case these cases were called for hearing in washington d c on date counsel for both parties appeared at the hearing and presented argument on the pending motions during the hearing the court and counsel for petitioner had the following colloquy concerning petitioner's opposition to respondent's motion in docket no mr miller with respect to your question about where the later docket stands i think the prejudice is much less in the later docket than in the first one we have been negotiating with the irs with an understanding that we were negotiating on all the issues in the later docket we have agreed to a number of issues we have not gotten to the point where we have agreed on all of the issues continued respondent counters that petitioner will not be prejudiced by the granting of her motions on the ground that petitioner was aware of respondent's intention to seek leave to raise the issue at the time the parties filed their last joint motion for continuance in both dockets respondent also maintains that because neither case is presently calendared for trial continued the court given that difference why should the court not permit an amendment in docket no mr miller i view the settlement process as sort of like playing cards you are turning one card over at a time you are trying to find what is important to the other side what they have flexibility on what the irs national_office is controlling that you know you can't do anything with and it is sort of a process of feeling out while not showing all of your cards the prejudice in docket no is that we put out all of our cards i thought the game was over and suddenly the government pulled an ace from their pocket in docket no we have shown some of our cards once you have shown them you can't ever put them back in your pocket so the prejudice really is that we have begun the negotiations and we have conceded certain things going towards settling all the issues as i say your honor i think the prejudice is a lot less in that i am not as troubled by the government being able to raise the issue in the latter docket as i would be troubled if the court allows the government to raise it in the earlier docket the taxpayer paid for that certainty in the earlier docket they gave up a number of issues and hundreds of thousands of dollars in order to get that settlement petitioner will have ample opportunity to prepare to try the new issue discussion sec_6214 provides that this court shall have jurisdiction to redetermine the correct amount of the deficiency even if the amount so redetermined is greater than the amount determined by the commissioner in the notice_of_deficiency mailed to the taxpayer if the commissioner asserts a claim therefor at or before the hearing or a rehearing consistent with the general mandate of sec_6214 this court generally will only exercise its jurisdiction over an increased deficiency where the matter is properly pleaded see 64_tc_989 and cases cited therein rule a states in relevant part that a pleading to which no responsive pleading is permitted may be amended at any time within days after it is served if the case has not yet been placed on a trial calendar otherwise the pleading may be amended only by leave of court or by written consent of the adverse_party and leave shall be given freely when justice so requires the commissioner bears the burden_of_proof in respect of any increases in deficiency rule a respondent did not make a determination that the srly provisions would reduce or eliminate the amount of petitioner's general business credits during the examination period nor was the matter raised in either of the deficiency notices mailed to petitioner the matter likewise was not placed in dispute in either of the petitions filed herein or in respondent's answers thereto as a consequence respondent may only raise the issue of the correct amount of petitioner's general business credits for the years in issue by obtaining leave to file an amendment to her answer pursuant to rule a whether leave will be granted to file an amendment to answer is a question falling within the sound discretion of the court and the disposition of such a motion turns largely on whether the matter is raised in a timely fashion so as not to prejudice the taxpayer 91_tc_344 60_tc_569 upon due consideration of the matter we shall deny respondent's motion for leave to file amendment to answer filed in docket no as previously mentioned approximately months passed between the filing of the petition in this case and the filing of respondent's motion for leave to file amendment to answer it was during this period that the parties filed a stipulation of settled issues with the court resolving the vast majority of the issues then in dispute in docket no as we see it the stipulation of settled issues like a contract nor did respondent seek to amend within days after service of her respective answers rule a reflects the parties' bargained-for exchange--each of the parties made concessions in the course of arriving at the settlement see 26_tc_171 applestein v commissioner tcmemo_1989_42 considering all the circumstances it seems inescapable that to grant respondent's pending motion would necessarily lead to the collapse of the stipulated settlement recognizing that respondent was in possession of all the facts necessary to raise the srly issue at the time the deficiency_notice was issued in this case and giving due regard to the policy favoring the settlement of cases brought before this court we are convinced that justice would best be served if respondent is precluded from raising a new issue at this time and we so hold in contrast we conclude that justice requires that we grant respondent's motion for leave to file amendment to answer filed in docket no although year elapsed between the time of the filing of the petition in this case and the filing of respondent's motion for leave to file amendment to answer the parties are in agreement that the general_business_credit issue is a legal issue that will not require a trial for submission of evidence we also find it significant that although the parties have engaged in settlement discussions in docket no those discussions have not resulted in a settlement agreement in any form this case is not presently calendared for trial moreover respondent will bear the burden_of_proof in respect of any increased deficiency rule a with these points in mind we see no substantial prejudice to petitioner in allowing respondent to amend her answer at this time and petitioner essentially concedes the same accordingly we shall grant respondent's motion for leave to file amendment to answer filed in docket no to reflect the foregoing appropriate orders will be issued
